Annual Report Economic and Market Overview The U.S. economy, as measured by gross domestic product (GDP), grew at a modest and slowing rate during the 12-month period ended October 31, 2012. Unemployment fell from 8.9% to 7.9%, and data at period-end revealed a healthy increase in U.S. industrial production and durable goods orders for September. 1 Consumer spending and personal income levels also climbed, and inflation was generally mild with the exception of energy and food prices. Consumer confidence rose to its highest level of the year. The federal budget deficit for fiscal year 2012 fell to its lowest level since 2008. U.S. home prices increased in most regions, as mortgage rates near record lows, affordable housing prices and low new-home inventories contributed to the improvement. The U.S. home foreclosure level dropped to a five-year low, further enhancing confidence in the housing market. For the 12-month period, U.S. stocks, as measured by the Standard & Poor’s ® 500 Index (S&P 500 ® ), fluctuated as investors apparently reacted to news headlines and shifted between risk taking and risk aversion. 2 Toward period-end uncertainty surrounding the closely contested U.S. presidential election, the European fiscal crisis, slowing growth in China and the potential U.S. tax hikes and spending cuts known as the “fiscal cliff” weighed on stock market returns. In addition, U.S. companies generally reported modest third-quarter revenues, suggesting a drop in global demand. The International Monetary Fund announced that fiscal consolidation efforts had weighed on global growth, including the U.S., and described the risk of a steep global slowdown as “alarmingly high.” Reduced third-quarter profit levels and lowered revenue guidance for some companies also overshadowed optimism earlier in the period surrounding new stimulus measures and improvements in certain economic reports. In its October meeting, the Federal Open Market Committee reaffirmed its decision to keep interest rates low until at least mid-2015. Superstorm Sandy’s devastating impact on the east coast at the end of the 12-month period also contributed to uncertainty. Despite these factors, the S&P 500 ultimately generated a strong 12-month gain. Not all investors favored stocks, however, and many sought perceived safe havens such as gold bullion, the Japanese yen, the U.S. dollar and U.S. Treasuries. By period-end, the nominal yield on the 10-year U.S. Treasury note declined to 1.72%. The foregoing information reflects our analysis and opinions as of October 31, 2012. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 1. Source: Bureau of Labor Statistics. 2. STANDARD & POOR’S ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poor’s Financial Services LLC. Annual Report | 3 Franklin All Cap Value Fund Your Funds Goal and Main Investments: Franklin All Cap Value Fund seeks long-term total return by primarily investing in stocks of companies of any size that we believe are undervalued at the time of purchase and have the potential for capital appreciation. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin All Cap Value Fund covers the fiscal year ended October 31, 2012. Performance Overview Franklin All Cap Value Fund  Class A delivered a +9.83% cumulative total return for the 12 months under review. The Fund underperformed the +16.70% total return of its benchmark, the Russell 3000 ® Value Index, which measures those Russell 3000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. 1 You can find more of the Funds performance data in the Performance Summary beginning on page 7. Investment Strategy Our goal is to invest in stocks of companies of any size that we determine are currently undervalued and have the potential for capital appreciation. The Fund purchases securities that are out of favor in the market for reasons we believe will prove to be temporary in nature, or that appear to be inexpensive measured by factors such as price relative to earnings, book value or cash flow. In addition, the Fund may invest in companies with valuable intangibles we believe are not reflected in the stock price. This strategy is not aimed at short-term trading gains, nor do we consider the composition of any index. Rather, we try to identify attractively priced, financially sound companies that meet our investment criteria, and we assume at purchase that we will hold the positions for several years. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Russell ® is a trademark of the Frank Russell Company. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 66. 4 | Annual Report Performance Summary as of 10/31/12 Franklin All Cap Value Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRAVX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Class C (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Class R (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Annual Report | 7 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (6/1/07) C u m u lative Total Ret u r n 2 + % -0.04 % -4.83 % Average A nnu al Total Ret u r n 3 + % -1.18 % -1.99 % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -0.84 % -1.96 % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Class C 1-Year 5-Year Inception (6/1/07) C u m u lative Total Ret u r n 2 + % -3.43 % -8.35 % Average A nnu al Total Ret u r n 3 + % -0.70 % -1.60 % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -0.35 % -1.54 % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Class R 1-Year 5-Year Inception (6/1/07) C u m u lative Total Ret u r n 2 + % -0.99 % -5.75 % Average A nnu al Total Ret u r n 3 + % -0.20 % -1.09 % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % + % -1.04 % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Advisor Class 1-Year 5-Year Inception (6/1/07) C u m u lative Total Ret u r n 2 + % + % -3.14 % Average A nnu al Total Ret u r n 3 + % + % -0.59 % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % + % -0.56 % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.90% (other tha n certai n n o n ro u ti n e expe n ses) un til 2/28/13. 8 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Value securities may not increase in price as anticipated or may decline further in value. While smaller and midsize companies may offer substantial opportunities for capital growth, they also involve heightened risks and should be considered speculative. Historically, smaller and midsize company securities have been more volatile in price than larger company securities, especially over the short term. The Fund may invest up to 25% of its total assets in foreign securities, which may involve special risks, including currency fluctuations and economic and political uncertainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Fund investment results reflect the expense reduction, without which the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2012 Morningstar. The Russell 3000 ® Value Index is market capitalization weighted and measures performance of those Russell 3000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 11 Your Funds Expenses Franklin All Cap Value Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.20%; C: 1.90%; R: 1.40%; and Advisor: 0.90%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Annual Report | 13 Franklin Balance Sheet Investment Fund Your Funds Goal and Main Investments: Franklin Balance Sheet Investment Fund seeks high total return, of which capital appreciation and income are components, by investing most of its assets in equity securities of companies of any size that we believe are undervalued in the marketplace at the time of purchase but have the potential for capital appreciation. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Balance Sheet Investment Fund covers the fiscal year ended October 31, 2012. Performance Overview Franklin Balance Sheet Investment Fund  Class A delivered a cumulative total return of +11.09% for the 12 months under review. The Fund under-performed the +16.70% total return of its benchmark, the Russell 3000 ® Value Index, which measures performance of those Russell 3000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. 1 Although this report covers a 12-month period, our investment strategy aims for long-term results. You can find the Funds long-term performance data in the Performance Summary beginning on page 17. Investment Strategy Our strategy is to buy shares of financially sound, well-established companies at a low price-to-book value when we have reasonable confidence that book value will increase over several years. Book value per share is a companys net worth or shareholders equity on an accounting or book basis, divided by shares outstanding. We generally define low price-to-book value as the lower two deciles (20%) of our investable universe, which we derive from a proprietary database for screening purposes. This strategy is not aimed at short-term trading gains, nor do we consider the composition of any index. Rather, we try to identify individual companies that meet our investment criteria, and we assume at purchase that we will hold the positions for several years. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 74. 14 | Annual Report Performance Summary as of 10/31/12 Franklin Balance Sheet Investment Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRBSX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Class B (Symbol: FBSBX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/1110/31/12) Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Class C (Symbol: FCBSX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/1110/31/12) Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Class R (Symbol: FBSRX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: FBSAX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) -$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Annual Report | 17 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -7.94 % + % Average A nnu al Total Ret u r n 2 + % -2.80 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % -2.96 % + % Total A nnu al Operati n g Expe n ses 5 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -11.17 % + % Average A nnu al Total Ret u r n 2 + % -2.62 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % -2.78 % + % Total A nnu al Operati n g Expe n ses 5 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -11.42 % + % Average A nnu al Total Ret u r n 2 + % -2.40 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % -2.56 % + % Total A nnu al Operati n g Expe n ses 5 % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -8.79 % + % Average A nnu al Total Ret u r n 2 + % -1.82 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % -1.98 % + % Total A nnu al Operati n g Expe n ses 5 % Advisor Class 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -5.48 % + % Average A nnu al Total Ret u r n 2 + % -1.12 % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % -1.28 % + % Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 18 | Annual Report Your Funds Expenses Franklin Balance Sheet Investment Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 22 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.99%; B: 1.73%; C: 1.74%; R: 1.24%; and Advisor: 0.74%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Annual Report | 23 Franklin Large Cap Value Fund Your Funds Goal and Main Investments: Franklin Large Cap Value Fund seeks long-term capital appreciation by investing at least 80% of its net assets in large capitalization companies that we believe are undervalued. We define large capitalization companies as those with market capitalizations that are similar in size at the time of purchase to those in the Russell 1000 ® Index. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Large Cap Value Fund covers the fiscal year ended October 31, 2012. Performance Overview Franklin Large Cap Value Fund  Class A delivered a +10.31% cumulative total return for the 12 months under review. The Fund underperformed the +16.89% total return of its benchmark, the Russell 1000 ® Value Index, which measures performance of those Russell 1000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. 2 Although this report covers a 12-month period, our investment strategy aims for long-term results. You can find the Funds long-term performance data in the Performance Summary beginning on page 27. Investment Strategy We seek to invest in securities of large capitalization companies that we believe are selling below their underlying worth and hold them until they reach what we consider their fair market value. Our aim is to construct a diversified portfolio of fundamentally sound companies purchased at attractive prices, often when they are out of favor with other investors for reasons we believe are temporary. Portfolio securities are selected without regard to benchmark comparisons and are based on fundamental, bottom-up research focusing on several criteria, such as low price relative to earnings, cash flow or book value. We also consider stocks with recent sharp price declines that we believe still have significant growth potential or that possess valuable intangibles not reflected in the stock price. 1. The Russell 1000 ® Index is market capitalization weighted and measures performance of the largest companies in the Russell 3000 ® Index, which represents the majority of the U.S. markets total market capitalization. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 82. 24 | Annual Report Performance Summary as of 10/31/12 Franklin Large Cap Value Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FLVAX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Class B (Symbol: FBLCX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Class C (Symbol: FLCVX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Class R (Symbol: FLCRX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Annual Report | 27 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % -11.02 % + % Average A nnu al Total Ret u r n 3 + % -3.46 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -3.40 % + % Total A nnu al Operati n g Expe n ses 6 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % -14.07 % + % Average A nnu al Total Ret u r n 3 + % -3.35 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -3.28 % + % Total A nnu al Operati n g Expe n ses 6 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % -14.10 % + % Average A nnu al Total Ret u r n 3 + % -2.99 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -2.93 % + % Total A nnu al Operati n g Expe n ses 6 % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % -11.92 % + % Average A nnu al Total Ret u r n 3 + % -2.51 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -2.45 % + % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 7 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % -9.71 % + % Average A nnu al Total Ret u r n 3 + % -2.02 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -1.94 % + % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 28 | Annual Report Your Funds Expenses Franklin Large Cap Value Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 32 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.41%; B: 2.13%; C: 2.12%; R: 1.62%; and Advisor: 1.12%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Annual Report | 33 Franklin MicroCap Value Fund Your Funds Goal and Main Investments: Franklin MicroCap Value Fund seeks high total return, of which capital appreciation and income are components, by investing at least 80% of its net assets in securities of companies with market capitalizations under $400 million at the time of purchase that we believe are undervalued in the marketplace. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin MicroCap Value Funds annual report for the fiscal year ended October 31, 2012. Performance Overview Franklin MicroCap Value Fund  Class A delivered a +14.70% cumulative total return for the 12 months under review. The Fund performed comparably to the +14.47% total return of its benchmark, the Russell 2000 ® Value Index, which measures performance of those Russell 2000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. 2 Although this report covers a 12-month period, our investment strategy aims for long-term results. You can find the Funds long-term performance data in the Performance Summary beginning on page 37. Investment Strategy Our strategy is to buy shares of financially sound, well-established companies at a low price-to-book value, where we have reasonable confidence that book value will increase over several years. We limit purchases to companies with market capitalizations of less than $400 million, which we define as microcap. 1 Book value per share is a companys net worth or shareholders equity on an accounting or book basis, divided by shares outstanding. This strategy is not aimed at short-term trading gains, nor do we consider the composition of any index. Rather, we try to identify individual companies that meet our investment criteria, and we assume at purchase that we will hold the positions for several years. 1. Effective 12/10/12, the maximum market capitalization for each investment that the Fund can invest in will increase from $400 million at time of purchase to $500 million. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 87. 34 | Annual Report Performance Summary as of 10/31/12 Franklin MicroCap Value Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRMCX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: FVRMX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Total $ Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Advisor Class 6 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 37 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. The Funds ability to invest in smaller company securities that may have limited liquidity involves additional risks, such as relatively small revenues, limited product lines and small market share. Historically, these stocks have exhibited greater price volatility than larger company stocks, especially over the short term. In addition, the Fund may invest up to 25% of its total assets in foreign securities, which involve special risks, including currency fluctuations and economic and political uncertainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 11/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 11/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 11/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 11/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +54.78% and +6.44%. 7. Source: © 2012 Morningstar. The Russell 2000 ® Value Index is market capitalization weighted and measures performance of those Russell 2000 ® Index companies with lower price-to-book ratios and lower forecasted growth values. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 39 Your Funds Expenses Franklin MicroCap Value Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 40 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.16% and Advisor: 0.92%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period Annual Report | 41 - Performance Summary as of 10/31/12 Franklin MidCap Value Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMVAX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Class C (Symbol: FMVCX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Class R (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Annual Report | 45 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (7/1/05) C u m u lative Total Ret u r n 2 + % -0.04 % + % Average A nnu al Total Ret u r n 3 + % -1.19 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -1.30 % + % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Class C 1-Year 5-Year Inception (7/1/05) C u m u lative Total Ret u r n 2 + % -3.28 % + % Average A nnu al Total Ret u r n 3 + % -0.66 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -0.79 % + % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Class R 1-Year 5-Year Inception (7/1/05) C u m u lative Total Ret u r n 2 + % -0.95 % + % Average A nnu al Total Ret u r n 3 + % -0.19 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % -0.32 % + % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Advisor Class 1-Year 5-Year Inception (7/1/05) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 5 + % + % + % Total A nnu al Operati n g Expe n ses 6 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 1.05% (other tha n certai n n o n ro u ti n e expe n ses) un til 2/28/13. 46 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Historically, midsize company securities have been more volatile in price than larger company securities, especially over the short term. Midsize companies may be more susceptible to particular economic events or competitive factors than are larger, more broadly diversified companies. In addition, the Fund may invest up to 25% of its total assets in foreign securities, which involve special risks, including currency fluctuations and economic and political uncertainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Fund investment results reflect the expense reduction, without which the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2012 Morningstar. The Russell Midcap ® Value Index is market capitalization weighted and measures performance of those Russell Midcap ® Index companies with lower price-to-book ratios and lower forecasted growth values. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 49 Your Funds Expenses Franklin MidCap Value Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 50 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.35%; C: 2.05%; R: 1.55%; and Advisor: 1.05%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Annual Report | 51 Franklin Small Cap Value Fund Your Funds Goal and Main Investments: Franklin Small Cap Value Fund seeks long-term total return by investing at least 80% of net assets in securities of small-capitalization companies that we believe are undervalued. We define small-capitalization companies as those with market capitalizations less than $3.5 billion at the time of purchase. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Small Cap Value Fund covers the fiscal year ended October 31, 2012. Performance Overview Franklin Small Cap Value Fund  Class A delivered a +12.08% cumulative total return for the 12 months under review. The Fund underperformed the +15.55% total return of its benchmark, the Russell 2500 Value Index, which measures performance of those Russell 2500 Index companies with lower price-to-book ratios and lower forecasted growth values. 1 Although this report covers a 12-month period, our investment strategy aims for long-term results. You can find the Funds long-term performance data in the Performance Summary beginning on page 55. Investment Strategy We seek to invest in small-capitalization companies that we believe are selling below their underlying worth and hold them until they reach what we consider their fair market value. We seek a diversified portfolio of fundamentally sound companies purchased at attractive prices, often when they are out of favor with other investors. Portfolio securities are selected without regard to benchmark comparisons and are based on fundamental, bottom-up research focusing on several criteria, such as low price relative to earnings, book value or cash flow. We also consider stocks with recent sharp price declines that we believe still have significant growth potential or that possess valuable intangibles not reflected in the stock price. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 102. 52 | Annual Report Performance Summary as of 10/31/12 Franklin Small Cap Value Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRVLX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class B (Symbol: FBVAX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Lo n g-Term Capital Gai n $ Class C (Symbol: FRVFX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Lo n g-Term Capital Gai n $ Class R (Symbol: FVFRX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: FVADX) Change 10/31/12 10/31/11 Net Asset Val u e (NAV) +$ $ $ Distributions (11/1/1110/31/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Annual Report | 55 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Advisor Class 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Val u e of $10,000 I n vestme n t 3 $ $ $ Avg. A nn . Total Ret u r n (9/30/12) 4 + % + % + % Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 56 | Annual Report Performance Summary (continued) Advisor Cl a ss (11/1/0210/31/12) Average Annual Total Return Your Funds Expenses Franklin Small Cap Value Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 60 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/12 Value 10/31/12 Period* 5/1/1210/31/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.28%; B: 1.97%; C: 1.98%; R: 1.48%; and Advisor: 0.98%), multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Annual Report | 61 Franklin Value Investors Trust Financial Highlights Franklin All Cap Value Fund Year Ended October 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from net investment income ) Redemption fees c      d Net asset value, end of year $ Total return e % )% Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % f % f Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. 62 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin All Cap Value Fund Year Ended October 31, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b  c ) )  c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come   ) ) ) Redemptio n fees d      c Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % f % f Net i n vestme n t i n come (loss) % g )% )% % % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. g Rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 63 Franklin Value Investors Trust Financial Highlights (continued) Franklin All Cap Value Fund Year Ended October 31, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ 29 $ 54 $ 25 $ 18 $ 6 Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. 64 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin All Cap Value Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % e % e Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 65 Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin All Cap Value Fund Shares Value Common Stocks 95.7% Automobiles & Components 2.7% Ge n tex Corp. $ Joh n so n Co n trols I n c. Sparta n Motors I n c. Banks 1.6% U.S. Ba n corp Capital Goods 17.6% AAR Corp. CIRCOR I n ter n atio n al I n c. Eato n Corp. E n core Wire Corp. Gard n er De n ver I n c. a Gibraltar I n d u stries I n c. Griffo n Corp. I n steel I n d u stries I n c. Joh n Bea n Tech n ologies Corp. Nexa n s SA (Fra n ce) a Owe n s Cor n i n g I n c. Pe n tair Ltd. Rockwell A u tomatio n I n c. U n ited Tech n ologies Corp. U n iversal Forest Prod u cts I n c. Commercial & Professional Services 0.5% McGrath Re n tCorp Consumer Durables & Apparel 3.1% Adidas AG, ADR (Germa n y) a La-Z-Boy I n c. a Maide n form Bra n ds I n c. a Rocky Bra n ds I n c. Consumer Services 1.5% Royal Caribbea n Cr u ises Ltd. Energy 19.1% Apache Corp. Bristow Gro u p I n c. E n sco PLC, A a Nat u ral Gas Services Gro u p I n c. Occide n tal Petrole u m Corp. a PHI I n c. a PHI I n c., n o n -voti n g Tidewater I n c. a U n it Corp. Valero E n ergy Corp. 66 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin All Cap Value Fund Shares Value Common Stocks (continued) Food & Staples Retailing 2.9% Wal-Mart Stores I n c. $ Food, Beverage & Tobacco 12.6% Archer-Da n iels-Midla n d Co. B un ge Ltd. a Kraft Foods Gro u p I n c. Mo n delez I n ter n atio n al I n c., A PepsiCo I n c. a Se n eca Foods Corp., A Health Care Equipment & Services 4.2% Becto n Dicki n so n a n d Co. a Laboratory Corp. of America Holdi n gs Household & Personal Products 2.0% The Procter & Gamble Co. Insurance 2.7% The Allstate Corp. The Ch u bb Corp. The Progressive Corp. Materials 3.4% H.B. F u ller Co. Kaiser Al u mi nu m Corp. Media 1.0% Time War n er Cable I n c. Pharmaceuticals, Biotechnology & Life Sciences 3.8% Joh n so n & Joh n so n Retailing 1.3% The Home Depot I n c. Semiconductors & Semiconductor Equipment 0.9% Microchip Tech n ology I n c. Software & Services 5.7% I n ter n atio n al B u si n ess Machi n es Corp. Microsoft Corp. Technology Hardware & Equipment 4.9% a Be n chmark Electro n ics I n c. Cor n i n g I n c. Xerox Corp. Annual Report | 67 Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin All Cap Value Fund Shares Value Common Stocks (continued) Utilities 4.2% Avista Corp. $ IDACORP I n c. NV E n ergy I n c. Total Common Stocks (Cost $20,600,370) Short Term Investments (Cost $1,297,862) 5.2% Money Market Funds 5.2% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments (Cost $21,898,232) 100.9% Other Assets, less Liabilities (0.9)% ) Net Assets 100.0% $ See Abbreviations on page 135. a Non-income producing. b See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 68 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights Franklin Balance Sheet Investment Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % g % g a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. g Excludes the value of portfolio securities delivered as a result of redemptions in-kind. Annual Report | The accompanying notes are an integral part of these financial statements. | 69 Franklin Value Investors Trust Financial Highlights (continued) Franklin Balance Sheet Investment Fund Year Ended October 31, Class B Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come   ) ) ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % g % g a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. g Excludes the value of portfolio securities delivered as a result of redemptions in-kind. 70 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Balance Sheet Investment Fund Year Ended October 31, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come  ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % g % g a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. g Excludes the value of portfolio securities delivered as a result of redemptions in-kind. Annual Report | The accompanying notes are an integral part of these financial statements. | 71 Franklin Value Investors Trust Financial Highlights (continued) Franklin Balance Sheet Investment Fund Year Ended October 31, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % g % g a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. g Excludes the value of portfolio securities delivered as a result of redemptions in-kind. 72 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Balance Sheet Investment Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses % e % e Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % f % f a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Benefit of expense reduction rounds to less than 0.01%. f Excludes the value of portfolio securities delivered as a result of redemptions in-kind. Annual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin Balance Sheet Investment Fund Shares Value Common Stocks 97.6% Banks 3.4% Comerica I n c. $ Farmers & Mercha n ts Ba n k of Lo n g Beach KeyCorp Capital Goods 7.0% a CNH Global NV (Netherla n ds) E n core Wire Corp. ESCO Tech n ologies I n c. M u eller I n d u stries I n c. Nexa n s SA (Fra n ce) Tri n ity I n d u stries I n c. Commercial & Professional Services 2.0% Kelly Services I n c., A Consumer Durables & Apparel 1.2% Callaway Golf Co. Le nn ar Corp., B Consumer Services 1.9% Royal Caribbea n Cr u ises Ltd. Vail Resorts I n c. Diversified Financials 2.3% Citigro u p I n c. Energy 14.1% Bristow Gro u p I n c. Co n ocoPhillips E n sco PLC, A Noble Corp. a PHI I n c. a PHI I n c., n o n -voti n g Phillips 66 a Rowa n Cos. PLC Teekay Corp. (Ca n ada) Tidewater I n c. Valero E n ergy Corp. Food, Beverage & Tobacco 4.3% Archer-Da n iels-Midla n d Co. B un ge Ltd. a Smithfield Foods I n c. 74 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Balance Sheet Investment Fund Shares Value Common Stocks (continued) Life & Health Insurance 9.6% Ma nu life Fi n a n cial Corp. (Ca n ada) $ MetLife I n c. Natio n al Wester n Life I n s u ra n ce Co., A Pr u de n tial Fi n a n cial I n c. Sta n Corp Fi n a n cial Gro u p I n c. Materials 11.7% Ashla n d I n c. Commercial Metals Co. Kaiser Al u mi nu m Corp. MeadWestvaco Corp. Relia n ce Steel & Al u mi nu m Co. a RTI I n ter n atio n al Metals I n c. Sherritt I n ter n atio n al Corp. (Ca n ada) a Texas I n d u stries I n c. Multi-line Insurance 7.6% America n Natio n al I n s u ra n ce Co. Ass u ra n t I n c. E-L Fi n a n cial Corp. Ltd. (Ca n ada) HCC I n s u ra n ce Holdi n gs I n c. Pharmaceuticals, Biotechnology & Life Sciences 2.1% a Watso n Pharmace u ticals I n c. Property & Casualty Insurance 9.5% The Ch u bb Corp. Old Rep u blic I n ter n atio n al Corp. Selective I n s u ra n ce Gro u p I n c. The Travelers Cos. I n c. Reinsurance 2.1% Valid u s Holdi n gs Ltd. (Berm u da) Retailing 2.9% Haverty F u r n it u re Cos. I n c. OfficeMax I n c. a,b Tri n ity Place Holdi n gs I n c. Technology Hardware & Equipment 4.1% a Be n chmark Electro n ics I n c. Cor n i n g I n c. Transportation 0.5% Wer n er E n terprises I n c. Annual Report | 75 Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Balance Sheet Investment Fund Shares Value Common Stocks (continued) Utilities 11.3% Avista Corp. $ Great Plai n s E n ergy I n c. IDACORP I n c. a,b,c KGe n Power Corp., 144A Northeast Utilities NV E n ergy I n c. PNM Reso u rces I n c. Westar E n ergy I n c. Total Common Stocks (Cost $910,389,099) Short Term Investments (Cost $88,135,444) 6.9% Money Market Funds 6.9% a,d I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments (Cost $998,524,543) 104.5% Other Assets, less Liabilities (4.5)% ) Net Assets 100.0% $ a Non-income producing. b See Note 9 regarding holdings of 5% voting securities. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October 31, 2012, the value of this security was $30,441,250, representing 2.37% of net assets. d See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 76 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights Franklin Large Cap Value Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 77 Franklin Value Investors Trust Financial Highlights (continued) Franklin Large Cap Value Fund Year Ended October 31, Class B Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come   ) ) ) Net realized gai n s     ) Total distrib u tio n s   ) ) ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. 78 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Large Cap Value Fund Year Ended October 31, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b  c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come )  ) ) ) Net realized gai n s     ) Total distrib u tio n s )  ) ) ) Redemptio n fees d      c Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 79 Franklin Value Investors Trust Financial Highlights (continued) Franklin Large Cap Value Fund Year Ended October 31, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n e % )% Ratios to average net assets Expe n ses % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Benefit of expense reduction rounds to less than 0.01%. 80 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Large Cap Value Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees c      d Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses % e Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 81 Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin Large Cap Value Fund Shares Value Common Stocks 97.0% Automobiles & Components 2.6% a BorgWar n er I n c. $ Joh n so n Co n trols I n c. Banks 5.0% Comerica I n c. KeyCorp U.S. Ba n corp Capital Goods 14.0% 3M Co. Dover Corp. Eato n Corp. Ge n eral Dy n amics Corp. Ge n eral Electric Co. Illi n ois Tool Works I n c. Parker Ha nn ifi n Corp. Rockwell A u tomatio n I n c. U n ited Tech n ologies Corp. Consumer Durables & Apparel 1.3% NIKE I n c., B Consumer Services 0.9% McDo n alds Corp. Diversified Financials 6.6% Ba n k of America Corp. Citigro u p I n c. Norther n Tr u st Corp. State Street Corp. Energy 17.3% Apache Corp. Baker H u ghes I n c. Chevro n Corp. Co n ocoPhillips Devo n E n ergy Corp. E n sco PLC, A Exxo n Mobil Corp. Noble Corp. Occide n tal Petrole u m Corp. Phillips 66 Valero E n ergy Corp. Food & Staples Retailing 1.0% Wal-Mart Stores I n c. 82 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Large Cap Value Fund Shares Value Common Stocks (continued) Food, Beverage & Tobacco 2.1% Archer-Da n iels-Midla n d Co. $ B un ge Ltd. Health Care Equipment & Services 2.4% Becto n Dicki n so n a n d Co. Covidie n PLC Household & Personal Products 1.2% The Procter & Gamble Co. Insurance 12.4% Aflac I n c. The Allstate Corp. a Berkshire Hathaway I n c., A 8 The Ch u bb Corp. MetLife I n c. Pr u de n tial Fi n a n cial I n c. The Travelers Cos. I n c. Materials 5.9% Air Prod u cts a n d Chemicals I n c. Alcoa I n c. N u cor Corp. Praxair I n c. Pharmaceuticals, Biotechnology & Life Sciences 11.3% Abbott Laboratories a Gilead Scie n ces I n c. Joh n so n & Joh n so n Merck & Co. I n c. Pfizer I n c. Teva Pharmace u tical I n d u stries Ltd., ADR (Israel) a Watso n Pharmace u ticals I n c. Retailing 3.7% The Home Depot I n c. Nordstrom I n c. a Office Depot I n c. Semiconductors & Semiconductor Equipment 0.8% Microchip Tech n ology I n c. Software & Services 3.9% I n ter n atio n al B u si n ess Machi n es Corp. Microsoft Corp. Annual Report | 83 Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Large Cap Value Fund Shares Value Technology Hardware & Equipment 3.4% Cor n i n g I n c. $ TE Co nn ectivity Ltd. Xerox Corp. Transportation 1.2% Norfolk So u ther n Corp. Total Common Stocks (Cost $111,210,831) Short Term Investments (Cost $4,459,415) 3.4% Money Market Funds 3.4% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments (Cost $115,670,246) 100.4% Other Assets, less Liabilities (0.4)% ) Net Assets 100.0% $ See Abbreviations on page 135. a Non-income producing. b See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 84 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights Franklin MicroCap Value Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g % g Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.23 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.25%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 85 Franklin Value Investors Trust Financial Highlights (continued) Franklin MicroCap Value Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )  ) ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % f % f Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.23 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.49%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Benefit of expense reduction rounds to less than 0.01%. 86 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin MicroCap Value Fund Shares Value Common Stocks 90.7% Automobiles & Components 0.9% Sparta n Motors I n c. $ Banks 6.9% Bar Harbor Ba n kshares a Citize n s Comm un ity Ba n corp I n c. First Defia n ce Fi n a n cial Corp. LCNB Corp. Midso u th Ba n corp I n c. Northeast Ba n corp Pe n seco Fi n a n cial Services Corp. So u ther n Misso u ri Ba n corp I n c. a WSB Holdi n gs I n c. WSFS Fi n a n cial Corp. Capital Goods 18.2% Alamo Gro u p I n c. B u r n ham Holdi n gs I n c., A CIRCOR I n ter n atio n al I n c. a D u comm un I n c. Espey Ma nu fact u ri n g & Electro n ics Corp. a Gibraltar I n d u stries I n c. Griffo n Corp. b Hardi n ge I n c. a,b H u rco Cos. I n c. I n steel I n d u stries I n c. a Lydall I n c. Miller I n d u stries I n c. a Northwest Pipe Co. a,c Smith I n vestme n t Co. LLC a Sparto n Corp. Commercial & Professional Services 5.5% a A. T. Cross Co., A Ecology a n d E n viro n me n t I n c., A Healthcare Services Gro u p I n c. Kelly Services I n c., A Kimball I n ter n atio n al I n c., B Consumer Durables & Apparel 6.4% Bassett F u r n it u re I n d u stries I n c. Callaway Golf Co. a,b Cobra Electro n ics Corp. a,b Delta Apparel I n c. a The Dixie Gro u p I n c. Flexsteel I n d u stries I n c. a P & F I n d u stries I n c., A Annual Report | 87 Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin MicroCap Value Fund Shares Value Common Stocks (continued) Consumer Durables & Apparel (continued) a Rocky Bra n ds I n c. $ a Ta n dy Bra n ds Accessories I n c. a U n ifi I n c. Consumer Services 1.1% Frischs Resta u ra n ts I n c. Diversified Financials 1.9% KCAP Fi n a n cial I n c. Energy 5.1% a Nat u ral Gas Services Gro u p I n c. a PHI I n c. a PHI I n c., n o n -voti n g Food & Staples Retailing 2.6% Village S u per Market I n c., A Food, Beverage & Tobacco 11.9% Griffi n La n d & N u rseries I n c. a Joh n B. Sa n filippo & So n I n c. a,b Omega Protei n Corp. a Se n eca Foods Corp., A a Se n eca Foods Corp., B a Smithfield Foods I n c. Insurance 7.0% a,b ACMAT Corp., A Baldwi n & Lyo n s I n c., B a Global I n dem n ity PLC, A a Hallmark Fi n a n cial Services I n c. Preside n tial Life Corp. Safety I n s u ra n ce Gro u p I n c. Materials 7.2% a,b America n Pacific Corp. d Ce n tral Steel a n d Wire Co. a,b Co n ti n e n tal Materials Corp. a Mercer I n ter n atio n al I n c. (Germa n y) The Mo n arch Ceme n t Co. a RTI I n ter n atio n al Metals I n c. a U n iversal Stai n less & Alloy Prod u cts I n c. Real Estate 1.2% a,c Alle n Orga n Co. (La n dCo. Holdi n gs) Arbor Realty Tr u st I n c. 88 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin MicroCap Value Fund Shares Value Common Stocks (continued) Real Estate (continued) a Bresler & Rei n er I n c. $ a,b Orige n Fi n a n cial I n c. Retailing 7.2% a,b ALCO Stores I n c. Brow n Shoe Co. I n c. a Cas u al Male Retail Gro u p I n c. a The Coast Distrib u tio n System I n c. Freds, I n c. Haverty F u r n it u re Cos. I n c. Shoe Car n ival I n c. Telecommunication Services 1.2% Atla n tic Tele-Network I n c. North State Telecomm un icatio n s Corp., B Transportation 6.4% I n ter n atio n al Shipholdi n g Corp. b P.A.M. Tra n sportatio n Services I n c. Provide n ce a n d Worcester Railroad Co. a SAIA I n c. a,b USA Tr u ck I n c. Total Common Stocks (Cost $230,743,098) Short Term Investments (Cost $35,408,000) 9.6% Money Market Funds 9.6% a,e I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments (Cost $266,151,098) 100.3% Other Assets, less Liabilities (0.3)% ) Net Assets 100.0% $ a Non-income producing. b See Note 9 regarding holdings of 5% voting securities. c See Note 8 regarding restricted securities. d At October 31, 2012, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Annual Report | The accompanying notes are an integral part of these financial statements. | 89 Franklin Value Investors Trust Financial Highlights Franklin MidCap Value Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.06) per share of a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 1.16%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. 90 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin MidCap Value Fund Year Ended October 31, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) ) ) c ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come  () d () d  ) Net realized gai n s     ) Total distrib u tio n s  () d () d  ) Redemptio n fees e      d Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g Net i n vestme n t i n come (loss) % )% )% )% c )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.06) per share of a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 0.48%. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 91 Franklin Value Investors Trust Financial Highlights (continued) Franklin MidCap Value Fund Year Ended October 31, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c  d Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees e      d Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g Net i n vestme n t i n come % c % h Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.06) per share of a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 0.97%. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. h Rounds to less than 0.01%. 92 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin MidCap Value Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s     ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % f Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.06) per share of a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 1.47%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 93 Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 96.9% Automobiles & Components 6.0% A u toliv I n c. $ a BorgWar n er I n c. Ge n tex Corp. Harley-Davidso n I n c. Banks 5.7% Comerica I n c. H u dso n City Ba n corp I n c. KeyCorp PNC Fi n a n cial Services Gro u p I n c. Capital Goods 17.9% a Babcock & Wilcox Co. Carlisle Cos. I n c. Dover Corp. Eato n Corp. Exelis I n c. a Fort un e Bra n ds Home & Sec u rity I n c. Gard n er De n ver I n c. ITT Corp. L-3 Comm un icatio n s Holdi n gs I n c. a Owe n s Cor n i n g I n c. Pe n tair Ltd. Rockwell A u tomatio n I n c. W.W. Grai n ger I n c. Xylem I n c. Commercial & Professional Services 0.4% Robert Half I n ter n atio n al I n c. Consumer Durables & Apparel 1.3% Hasbro I n c. Consumer Services 1.5% Hille n bra n d I n c. Diversified Financials 4.2% KKR & Co., LP (U n its) Norther n Tr u st Corp. Energy 10.4% E n sco PLC, A Noble Corp. Peabody E n ergy Corp. a Rowa n Cos. PLC Teekay Corp. (Ca n ada) Tidewater I n c. 94 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests (continued) Energy (continued) a U n it Corp. $ Valero E n ergy Corp. Food, Beverage & Tobacco 3.2% Beam I n c. B un ge Ltd. I n gredio n I n c. McCormick & Co. I n c. Health Care Equipment & Services 3.8% Hill-Rom Holdi n gs I n c. a Laboratory Corp. of America Holdi n gs a LifePoi n t Hospitals I n c. Insurance 10.1% The Allstate Corp. Arth u r J. Gallagher & Co. a Ge n worth Fi n a n cial I n c., A Marsh & McLe nn a n Cos. I n c. Old Rep u blic I n ter n atio n al Corp. The Progressive Corp. W. R. Berkley Corp. Materials 7.0% Albemarle Corp. Alcoa I n c. Bemis Co. I n c. Cela n ese Corp., A MeadWestvaco Corp. N u cor Corp. Sigma-Aldrich Corp. Media 1.9% Time War n er Cable I n c. Pharmaceuticals, Biotechnology & Life Sciences 3.5% a E n do Health Sol u tio n s I n c. a Watso n Pharmace u ticals I n c. Retailing 4.8% Family Dollar Stores I n c. b GameStop Corp., A Nordstrom I n c. Annual Report | 95 Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests (continued) Semiconductors & Semiconductor Equipment 1.7% Microchip Tech n ology I n c. $ Software & Services 3.3% SAIC I n c. Total System Services I n c. Technology Hardware & Equipment 1.6% Xerox Corp. Transportation 1.5% J.B. H un t Tra n sport Services I n c. Utilities 7.1% DTE E n ergy Co. Northeast Utilities NV E n ergy I n c. Sempra E n ergy Total Common Stocks and Other Equity Interests (Cost $69,254,839) Short Term Investments 5.4% Money Market Funds (Cost $2,705,338) 3.4% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Franklin MidCap Value Fund Principal Amount Value d Investments from Cash Collateral Received for Loaned Securities 2.0% e Repurchase Agreements 2.0% BNP Paribas Sec u rities Corp., 0.28%, 11/01/12 (Mat u rity Val u e $577,138) Collateralized by f U.S. Treas u ry Bills, 11/01/12 - 9/19/13; U.S. Treas u ry Bo n ds, 2.75% - 11.25%, 2/15/15 - 8/15/42; U.S. Treas u ry Notes, 0.25% - 4.875%, 11/15/12 - 8/15/21; a n d U.S Treas u ry Strips, 11/15/12 - 8/15/42 (val u ed at $588,677) $ De u tsche Ba n k Sec u rities I n c., 0.32%, 11/01/12 (Mat u rity Val u e $1,000,009) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, 0.226% - 6.00%, 4/27/15 - 4/18/36; a n d U.S. Gover n me n t Age n cy Strips, 1/15/18 (val u ed at $1,020,001) Total Repurchase Agreements (Cost $1,577,134) Total Investments (Cost $73,537,311) 102.3% Other Assets, less Liabilities (2.3)% ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at October 31, 2012. See Note 1(d). c See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. d See Note 1(d) regarding securities on loan. e See Note 1(c) regarding repurchase agreements. f The security is traded on a discount basis with no stated coupon rate. 96 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights Franklin Small Cap Value Fund Year Ended October 31, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s )    ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses % g % g Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.14 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.48%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 97 Franklin Value Investors Trust Financial Highlights (continued) Franklin Small Cap Value Fund Year Ended October 31, Class B Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b c ) ) () d Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et realized gai n s )    ) Redemptio n fees e      d Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses % g % g Net i n vestme n t i n come (loss) % c )% )% )% % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.14 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been (0.21)%. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. 98 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Small Cap Value Fund Year Ended October 31, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b c ) ) ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come    ) ) Net realized gai n s )    ) Total distrib u tio n s )   ) ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses % g % g Net i n vestme n t i n come (loss) % c )% )% )% % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.14 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been (0.21)%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 99 Franklin Value Investors Trust Financial Highlights (continued) Franklin Small Cap Value Fund Year Ended October 31, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s )    ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n f % )% Ratios to average net assets Expe n ses % g % g Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.14 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.28%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Benefit of expense reduction rounds to less than 0.01%. 100 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Highlights (continued) Franklin Small Cap Value Fund Year Ended October 31, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s )    ) Total distrib u tio n s ) Redemptio n fees d      e Net asset val u e, e n d of year $ Total ret u r n % )% Ratios to average net assets Expe n ses % f % f Net i n vestme n t i n come % c % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.14 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.78%. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Statement of Investments, October 31, 2012 Franklin Small Cap Value Fund Shares Value Common Stocks 96.9% Aerospace & Defense 1.2% AAR Corp. $ Automobiles & Components 6.0% A u toliv I n c. a Drew I n d u stries I n c. Ge n tex Corp. Thor I n d u stries I n c. a Wi nn ebago I n d u stries I n c. Banks 2.1% Chemical Fi n a n cial Corp. Orie n tal Fi n a n cial Gro u p I n c. Peoples Ba n corp I n c. Tr u stCo Ba n k Corp. NY Building Products 5.9% A.O. Smith Corp. a America n Woodmark Corp. Apogee E n terprises I n c. a Gibraltar I n d u stries I n c. Simpso n Ma nu fact u ri n g Co. I n c. U n iversal Forest Prod u cts I n c. Commercial & Professional Services 3.0% ABM I n d u stries I n c. I n sperity I n c. McGrath Re n tCorp Mi n e Safety Applia n ces Co. Schawk I n c. Construction & Engineering 2.5% EMCOR Gro u p I n c. Gra n ite Co n str u ctio n I n c. Consumer Durables & Apparel 5.1% Br un swick Corp. Etha n Alle n I n teriors I n c. b Hooker F u r n it u re Corp. a La-Z-Boy I n c. M.D.C. Holdi n gs I n c. a M/I Homes I n c. a Maide n form Bra n ds I n c. 102 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Small Cap Value Fund Shares Value Common Stocks (continued) Consumer Services 2.0% Hille n bra n d I n c. $ Regis Corp. Electrical Equipment 2.9% Brady Corp., A a E n erSys Fra n kli n Electric Co. I n c. a Ge n eral Cable Corp. a Powell I n d u stries I n c. Energy 11.3% a Atwood Ocea n ics I n c. Bristow Gro u p I n c. E n erge n Corp. a Helix E n ergy Sol u tio n s Gro u p I n c. a Oil States I n ter n atio n al I n c. a Rowa n Cos. PLC Teekay Corp. (Ca n ada) Tidewater I n c. a U n it Corp. Food, Beverage & Tobacco 0.7% La n caster Colo n y Corp. Health Care Equipment & Services 3.5% Hill-Rom Holdi n gs I n c. STERIS Corp. Teleflex I n c. West Pharmace u tical Services I n c. Industrial Conglomerates 1.5% Carlisle Cos. I n c. Insurance 10.5% Arth u r J. Gallagher & Co. Aspe n I n s u ra n ce Holdi n gs Ltd. The Ha n over I n s u ra n ce Gro u p I n c. HCC I n s u ra n ce Holdi n gs I n c. Mo n tpelier Re Holdi n gs Ltd. Old Rep u blic I n ter n atio n al Corp. Protective Life Corp. RLI Corp. Sta n Corp Fi n a n cial Gro u p I n c. Valid u s Holdi n gs Ltd. (Berm u da) Annual Report | Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Small Cap Value Fund Shares Value Common Stocks (continued) Machinery 14.5% a Astec I n d u stries I n c. $ Briggs & Stratto n Corp. CIRCOR I n ter n atio n al I n c. a E n Pro I n d u stries I n c. Gard n er De n ver I n c. Graco I n c. Kaydo n Corp. Ke nn ametal I n c. Li n col n Electric Holdi n gs I n c. M u eller I n d u stries I n c. Nordso n Corp. Pe n tair Ltd. Timke n Co. Tri n ity I n d u stries I n c. a Wabash Natio n al Corp. Watts Water Tech n ologies I n c., A Materials 7.9% A. Sch u lma n I n c. AptarGro u p I n c. Cabot Corp. Commercial Metals Co. H.B. F u ller Co. Relia n ce Steel & Al u mi nu m Co. RPM I n ter n atio n al I n c. Se n sie n t Tech n ologies Corp. Steel Dy n amics I n c. Retailing 8.8% Brow n Shoe Co. I n c. The Cato Corp., A a Christopher & Ba n ks Corp. Freds, I n c. c GameStop Corp., A Gro u p 1 A u tomotive I n c. The Me n s Wearho u se I n c. Pier 1 Imports I n c. a West Mari n e I n c. Semiconductors & Semiconductor Equipment 0.5% Coh u I n c. Technology Hardware & Equipment 3.7% a Be n chmark Electro n ics I n c. a I n gram Micro I n c., A a M u lti-Fi n eli n e Electro n ix I n c. a Rofi n -Si n ar Tech n ologies I n c. 104 | Annual Report Franklin Value Investors Trust Statement of Investments, October 31, 2012 (continued) Franklin Small Cap Value Fund Shares Value Common Stocks (continued) Trading Companies & Distributors 0.5% Applied I n d u strial Tech n ologies I n c. $ Transportation 2.1% a Ge n esee & Wyomi n g I n c. SkyWest I n c. Utilities 0.7% NV E n ergy I n c. Total Common Stocks (Cost $1,290,217,237) Short Term Investments 4.6% Money Market Funds (Cost $56,999,344) 3.4% a,d I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Principal Amount e Investments from Cash Collateral Received for Loaned Securities 1.2% f Repurchase Agreements 1.2% BNP Paribas Sec u rities Corp., 0.29%, 11/01/12 (Mat u rity Val u e $4,806,338) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, 0.124% - 10.35%, 11/02/12 - 8/06/38; g U.S. Gover n me n t Age n cy Disco un t Notes, 11/14/12 - 4/24/13; a n d U.S. Gover n me n t Age n cy Strips, 5/15/22 (val u ed at $4,902,426) $ Credit S u isse Sec u rities (USA) LLC, 0.27%, 11/01/12 (Mat u rity Val u e $4,806,335) Collateralized by U.S. Treas u ry Bo n ds, 0.75% - 2.375%, 1/15/25 - 2/15/42 (val u ed at $4,902,437) De u tsche Ba n k Sec u rities I n c., 0.32%, 11/01/12 (Mat u rity Val u e $4,806,342) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, 0.226% - 6.00%, 4/27/15 - 4/18/36; a n d U.S. Gover n me n t Age n cy Strips, 1/15/18 (val u ed at $4,902,430) HSBC Sec u rities (USA) I n c., 0.27%, 11/01/12 (Mat u rity Val u e $4,806,335) Collateralized by U.S. Gover n me n t Age n cy Sec u rities, zero cp n . - 7.25%, 11/15/12 - 7/15/36; a n d U.S. Gover n me n t Age n cy Strips, 1/15/13 - 4/15/30 (val u ed at $4,902,425) Merrill Ly n ch, Pierce, Fe nn er & Smith I n c., 0.28%, 11/01/12 (Mat u rity Val u e $1,011,859) Collateralized by g U.S. Treas u ry Bills, 1/10/13; U.S. Treas u ry Bo n ds, 2.00%, 1/15/26; a n d U.S. Treas u ry Notes, 0.125% - 2.625%, 6/15/13 - 8/15/20 (val u ed at $1,032,090) Total Repurchase Agreements (Cost $20,237,047) Total Investments (Cost $1,367,453,628) 101.5% Other Assets, less Liabilities (1.5)% ) Net Assets 100.0% $ a Non-income producing. b See Note 9 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at October 31, 2012. See Note 1(d). d See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. e See Note 1(d) regarding securities on loan. f See Note 1(c) regarding repurchase agreements. g The security is traded on a discount basis with no stated coupon rate. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Financial Statements Statements of Assets and Liabilities October 31, 2012 Franklin Franklin Franklin All Cap Balance Sheet Large Cap Value Fund Investment Fund Value Fund Assets: I n vestme n ts i n sec u rities: Cost - U n affiliated iss u ers $ $ $ Cost - No n -co n trolled affiliated iss u ers (Note 9)   Cost - Sweep Mo n ey F un d (Note 7) Total cost of i n vestme n ts $ $ $ Val u e - U n affiliated iss u ers $ $ $ Val u e - No n -co n trolled affiliated iss u ers (Note 9)   Val u e - Sweep Mo n ey F un d (Note 7) Total val u e of i n vestme n ts Receivables: I n vestme n t sec u rities sold   Capital shares sold Divide n ds Other assets 2 13 Total assets Liabilities: Payables: I n vestme n t sec u rities p u rchased  Capital shares redeemed Affiliates Professio n al fees Accr u ed expe n ses a n d other liabilities Total liabilities Net assets, at val u e $ $ $ Net assets co n sist of: Paid-i n capital $ $ $ U n distrib u ted n et i n vestme n t i n come Net un realized appreciatio n (depreciatio n ) Acc u m u lated n et realized gai n (loss) ) ) Net assets, at val u e $ $ $ 106 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) October 31, 2012 Franklin Franklin Franklin All Cap Balance Sheet Large Cap Value Fund Investment Fund Value Fund Class A: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e per share a $ $ $ Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ $ $ Class B: Net assets, at val u e  $ $ Shares o u tsta n di n g  Net asset val u e a n d maxim u m offeri n g price per share a  $ $ Class C: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share a $ $ $ Class R: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ Advisor Class: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) October 31, 2012 Franklin Franklin Franklin MicroCap MidCap Small Cap Value Fund Value Fund Value Fund Assets: I n vestme n ts i n sec u rities: Cost - U n affiliated iss u ers $ $ $ Cost - No n -co n trolled affiliated iss u ers (Note 9)  Cost - Sweep Mo n ey F un d (Note 7) Cost - Rep u rchase agreeme n ts  Total cost of i n vestme n ts $ $ $ Val u e - U n affiliated iss u ers $ $ $ Val u e - No n -co n trolled affiliated iss u ers (Note 9)  Val u e - Sweep Mo n ey F un d (Note 7) Val u e - Rep u rchase agreeme n ts  Total val u e of i n vestme n ts a Cash   Receivables: I n vestme n t sec u rities sold  Capital shares sold Divide n ds Other assets 35 9 Total assets Liabilities: Payables: I n vestme n t sec u rities p u rchased  Capital shares redeemed Affiliates Allocator F un ds (Note 10)   Professio n al fees Payable u po n ret u r n of sec u rities loa n ed  Accr u ed expe n ses a n d other liabilities Total liabilities Net assets, at val u e $ $ $ Net assets co n sist of: Paid-i n capital $ $ $ U n distrib u ted n et i n vestme n t i n come Net un realized appreciatio n (depreciatio n ) Acc u m u lated n et realized gai n (loss) ) Net assets, at val u e $ $ $ a Includes securities loaned $  $ $ 108 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) October 31, 2012 Franklin Franklin Franklin MicroCap MidCap Small Cap Value Fund Value Fund Value Fund Class A: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e per share a $ $ $ Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ $ $ Class B: Net assets, at val u e   $ Shares o u tsta n di n g   Net asset val u e a n d maxim u m offeri n g price per share a   $ Class C: Net assets, at val u e  $ $ Shares o u tsta n di n g  Net asset val u e a n d maxim u m offeri n g price per share a  $ $ Class R: Net assets, at val u e  $ $ Shares o u tsta n di n g  Net asset val u e a n d maxim u m offeri n g price per share  $ $ Advisor Class: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Financial Statements (continued) Statements of Operations for the year e n ded October 31, 2012 Franklin Franklin Franklin All Cap Balance Sheet Large Cap Value Fund Investment Fund Value Fund I n vestme n t i n come: Divide n ds $ $ $ I n come from sec u rities loa n ed   Total i n vestme n t i n come Expe n ses: Ma n ageme n t fees (Note 3a) Admi n istrative fees (Note 3b)  Distrib u tio n fees: (Note 3c) Class A Class B  Class C Class R Tra n sfer age n t fees (Note 3e) C u stodia n fees (Note 4) Reports to shareholders Registratio n a n d fili n g fees Professio n al fees Tr u stees fees a n d expe n ses  Other Total expe n ses Expe n ses waived/paid by affiliates (Note 3f) )   Net expe n ses Net i n vestme n t i n come Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts: U n affiliated iss u ers a No n -co n trolled affiliated iss u ers (Note 9)  )  Foreig n c u rre n cy tra n sactio n s ) )  Net realized gai n (loss) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net realized a n d un realized gai n (loss) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ $ $ a Includes gains from a redemption in-kind (Note 12) $  $ $  110 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Statements (continued) Statements of Operations (continued) for the year e n ded October 31, 2012 Franklin Franklin Franklin MicroCap MidCap Small Cap Value Fund Value Fund Value Fund I n vestme n t i n come: Divide n ds: U n affiliated iss u ers $ $ $ No n -co n trolled affiliated iss u ers (Note 9)  I n terest   I n come from sec u rities loa n ed  Total i n vestme n t i n come Expe n ses: Ma n ageme n t fees (Note 3a) Admi n istrative fees (Note 3b)   Distrib u tio n fees: (Note 3c) Class A Class B   Class C  Class R  Tra n sfer age n t fees (Note 3e) Special servici n g agreeme n t fees (Note 10)   C u stodia n fees (Note 4) Reports to shareholders Registratio n a n d fili n g fees Professio n al fees Tr u stees fees a n d expe n ses Other Total expe n ses Expe n ses waived/paid by affiliates (Note 3f)  )  Net expe n ses Net i n vestme n t i n come Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts: U n affiliated iss u ers No n -co n trolled affiliated iss u ers (Note 9)   Net realized gai n (loss) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts Net realized a n d un realized gai n (loss) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ $ $ Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin All Cap Franklin Balance Sheet Value Fund Investment Fund Year Ended October 31, Year Ended October 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ Net realized gai n (loss) from i n vestme n ts a n d foreig n c u rre n cy tra n sactio n s Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) ) ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s ) Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) Class C    ) Class R ) Advisor Class ) Net realized gai n s: Class A   ) ) Class B   ) ) Class C   ) ) Class R   ) ) Advisor Class   ) ) Total distrib u tio n s to shareholders ) Capital share tra n sactio n s: (Note 2) Class A ) ) ) Class B   ) ) Class C ) ) Class R ) ) ) Advisor Class ) ) Total capital share tra n sactio n s ) ) ) Net i n crease (decrease) i n n et assets ) ) Net assets: Begi nn i n g of year E n d of year $ U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 112 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Large Cap Franklin MicroCap Value Fund Value Fund Year Ended October 31, Year Ended October 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ Net realized gai n (loss) from i n vestme n ts Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) Class C )    Class R ) )   Advisor Class ) Net realized gai n s: Class A   ) ) Advisor Class   ) ) Total distrib u tio n s to shareholders ) Capital share tra n sactio n s: (Note 2) Class A ) Class B ) )   Class C ) )   Class R ) )   Advisor Class ) Total capital share tra n sactio n s ) ) ) Net i n crease (decrease) i n n et assets ) ) Net assets: Begi nn i n g of year E n d of year $ U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of year $ ) Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Value Investors Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin MidCap Franklin Small Cap Value Fund Value Fund Year Ended October 31, Year Ended October 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ Net realized gai n (loss) from i n vestme n ts Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s ) Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A ) Class C  )   Class R ) Advisor Class ) Net realized gai n s: Class A   )  Class B   )  Class C   )  Class R   )  Advisor Class   )  Total distrib u tio n s to shareholders ) Capital share tra n sactio n s: (Note 2) Class A ) ) ) Class B   ) ) Class C ) ) ) Class R ) Advisor Class Total capital share tra n sactio n s ) ) ) Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of year E n d of year $ U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 114 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Value Investors Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. Class A, Class C, Class A, Class B, Class C, Class A & Advisor Class Class R & Advisor Class Class R & Advisor Class Fra n kli n MicroCap Val u e F un d Fra n kli n All Cap Val u e F un d Fra n kli n Bala n ce Sheet I n vestme n t F un d* Fra n kli n MidCap Val u e F un d Fra n kli n Large Cap Val u e F un d* Fra n kli n Small Cap Val u e F un d* *Effective March 1, 2005, the funds no longer offered Class B shares for purchase. As disclosed in the applicable fund prospectus Class B shares convert to Class A shares after eight years of investment, therefore all Class B shares will convert to Class A by March 2013. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Repurchase agreements are valued at cost, which approximates market value. Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. 116 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statements of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Repurchase Agreements Certain funds enter into repurchase agreements, which are accounted for as a loan by the fund to the seller, collateralized by securities which are delivered to the funds custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the fund, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. All repurchase agreements held by the funds at year end had been entered into on October 31, 2012. d. Securities Lending Certain funds participate in a principal based securities lending program. The fund receives cash collateral against the loaned securities in an amount equal to at least 102% of the market value of the loaned securities. Collateral is maintained over the life of the loan in an amount not less than 100% of the market value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the fund on the next business day. The collateral is invested in repurchase agreements as indicated on the Statements of Investments. The fund receives income from the investment of cash collateral, in addition to lending fees and rebates paid by the borrower. The fund bears the market risk with respect to the collateral investment, securities loaned, and the risk that the principal may default on its obligations to the fund. e. Income and Deferred Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Funds may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Income and Deferred Taxes (continued) foreign markets in which the Funds invest. When a capital gain tax is determined to apply the Funds record an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of October 31, 2012, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. f. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Funds are notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Distributions received by the funds from certain securities may be a return of capital (ROC). Such distributions reduce the cost basis of the securities, and any distributions in excess of the cost basis are recognized as capital gains. 118 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. h. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At October 31, 2012, there were an unlimited number of shares authorized ($0.01 par value). Transactions in the Funds shares were as follows: Franklin All Cap Franklin Balance Sheet Value Fund Investment Fund Shares Amount Shares Amount Class A Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed i n -ki n d (Note 12)   ) ) Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) $ ) Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin All Cap Franklin Balance Sheet Value Fund Investment Fund Shares Amount Shares Amount Class B Shares: Year e n ded October 31, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s   Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s   Shares redeemed ) Net i n crease (decrease) $ $ Class R Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s 18 Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s 4 38 Shares redeemed ) Net i n crease (decrease) $ ) $ ) 120 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin All Cap Franklin Balance Sheet Value Fund Investment Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Franklin Large Cap Franklin MicroCap Value Fund Value Fund Shares Amount Shares Amount Class A Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Class B Shares: Year e n ded October 31, 2012 Shares sold $ Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2011 Shares sold $ Shares redeemed ) ) Net i n crease (decrease) ) $ ) Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Large Cap Franklin MicroCap Value Fund Value Fund Shares Amount Shares Amount Class C Shares: Year e n ded October 31, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2011 Shares sold $ Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class R Shares: Year e n ded October 31, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Advisor Class Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) $ ) 122 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin MidCap Franklin Small Cap Value Fund Value Fund Shares Amount Shares Amount Class A Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) $ ) Class B Shares: Year e n ded October 31, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded October 31, 2011 Shares sold $ Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s   Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s 67   Shares redeemed ) Net i n crease (decrease) $ ) $ ) Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin MidCap Franklin Small Cap Value Fund Value Fund Shares Amount Shares Amount Class R Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s 90 Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Advisor Class Shares: Year e n ded October 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded October 31, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisory Services, LLC (Advisory Services) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 124 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Franklin All Cap Value Fund and the Franklin Large Cap Value Fund each pay an investment management fee to Advisory Services based on their respective average daily net assets as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n The Franklin Balance Sheet Investment Fund pays an investment management fee to Advisory Services based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % I n excess of $15 billio n The Franklin MicroCap Value Fund pays an investment management fee to Advisory Services of 0.75% per year of the average daily net assets of the fund. The Franklin MidCap Value Fund pays an investment management fee to Advisory Services based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) The Franklin Small Cap Value Fund pays an investment management fee to Advisory Services based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % I n excess of $1 billio n b. Administrative Fees FT Services provides administrative services to the Funds. The Franklin All Cap Value Fund, the Franklin Large Cap Value Fund and Franklin MidCap Value Fund each pay an administrative fee to FT Services of 0.20% per year of their respective average daily net assets. Under an agreement with Advisory Services, the administrative fee for the Franklin Balance Sheet Investment Fund, the Franklin MicroCap Value Fund and the Franklin Small Cap Value Fund is paid by Advisory Services based on each funds average daily net assets, and is not an additional expense of the funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund Reimb u rseme n t Pla n s: Class A % Compe n satio n Pla n s: Class B  % %   % Class C % % %  % % Class R % % %  % % 126 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The Board has set the current rate at 0.30% per year for Class A shares for the Franklin All Cap Value Fund, the Franklin Large Cap Value Fund, the Franklin MidCap Value Fund, and the Franklin Small Cap Value Fund until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin Franklin Franklin All Cap Balance Sheet Large Cap Value Fund Investment Fund Value Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ Franklin Franklin Franklin MicroCap MidCap Small Cap Value Fund Value Fund Value Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ e. Transfer Agent Fees For the year ended October 31, 2012, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund Tra n sfer age n t fees $ f. Waiver and Expense Reimbursements Advisory Services and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Franklin All Cap Value Fund and the Franklin MidCap Value Fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the funds do not exceed 0.90% and 1.05%, respectively (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until February 28, 2013. Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended October 31, 2012, there were no credits earned. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds in taxable years beginning after December 22, 2010 are not subject to expiration and such losses retain their character as either short-term or long-term, rather than being considered short-term as under previous law. Post-enactment capital losses must be fully utilized prior to utilizing any losses incurred in pre-enactment tax years. At October 31, 2012, the capital loss carryforwards were as follows: Franklin Franklin Franklin Franklin All Cap Large Cap MidCap Value Fund Value Fund Value Fund Capital loss carryforwards s u bject to expiratio n : $ $  $   $ $ $ During the year ended October 31, 2012, the funds utilized capital loss carryforwards as follows: Franklin All Cap Franklin Large Cap Franklin MidCap Value Fund Value Fund Value Fund $ $ $ The tax character of distributions paid during the years ended October 31, 2012 and 2011, was as follows: Franklin All Cap Franklin Balance Sheet Value Fund Investment Fund Distrib u tio n s paid from: Ordi n ary i n come $ Lo n g term capital gai n   $ 128 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) Franklin Large Cap Franklin MicroCap Value Fund Value Fund Distrib u tio n s paid from: Ordi n ary i n come $ Lo n g term capital gai n   $ Franklin MidCap Franklin Small Cap Value Fund Value Fund Distrib u tio n s paid from: Ordi n ary i n come $ Lo n g term capital gai n    $ At October 31, 2012, the cost of investments, net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long term capital gains for income tax purposes were as follows: Franklin All Cap Franklin Balance Sheet Franklin Large Cap Value Fund Investment Fund Value Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ U n distrib u ted ordi n ary i n come $ $ $ U n distrib u ted lo n g term capital gai n s   Distrib u table ear n i n gs $ $ $ Franklin MicroCap Franklin MidCap Franklin Small Cap Value Fund Value Fund Value Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ U n distrib u ted ordi n ary i n come $ $ $ U n distrib u ted lo n g term capital gai n s  Distrib u table ear n i n gs $ $ $ Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of wash sales, pass-through entity income, corporate actions and gains realized on in-kind shareholder redemptions. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended October 31, 2012, were as follows: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund a Value Fund Value Fund Value Fund Value Fund P u rchases $ Sales $ a Sales of investments excludes an in-kind redemption of $203,296,040. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Funds invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Franklin Advisers, Inc. (an affiliate of the investment manager). Management fees paid by the Funds are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. R ESTRICTED S ECURITIES The Funds invest in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Funds may have registration rights for restricted securities. The issuer generally incurs all registration costs. At October 31, 2012, the Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value Alle n Orga n Co. (La n dCo. Holdi n gs) 9/07/06 $ $ Smith I n vestme n t Co. LLC 1/20/09 Total Restricted Securities (Val u e is 0.13% of Net Assets) $ $ 130 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 9. H OLDINGS OF 5% V OTING S ECURITIES OF P ORTFOLIO C OMPANIES The 1940 Act defines affiliated companies to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in affiliated companies for the Franklin Balance Sheet Investment Fund, the Franklin MicroCap Value Fund and the Franklin Small Cap Value Fund for the year ended October 31, 2012, were as shown below. Number of Number of Shares Held Shares Held Value at Realized at Beginning Gross Gross at End End of Investment Capital Name of Issuer of Year Additions Reductions of Year Year Income Gain (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates KGen Power Corp., 144A  $ $  $ ) Syms Corp.  a    ) Tecumseh Products Co., A     ) Tecumseh Products Co., B     ) Trinity Place Holdings Inc.  a    Total Affiliated Securities (2.75% of Net Assets) $ $  $ ) Franklin MicroCap Value Fund Non-Controlled Affiliates ACMAT Corp., A  $ $  $ ALCO Stores Inc.   ) American Pacific Corp.   Cobra Electronics Corp.   ) Continental Materials Corp.     Delta Apparel Inc.   Espey Manufacturing & Electronics Corp.   b Frischs Restaurants Inc.  b Hardinge Inc.    Hurco Cos. Inc.     John B. Sanfilippo & Son Inc.   b  Omega Protein Corp.    Origen Financial Inc.   P.A.M. Transportation Services Inc.    Tandy Brands Accessories Inc.   b  ) USA Truck Inc.    Total Affiliated Securities (18.98% of Net Assets) $ $ $ Franklin Small Cap Value Fund Non-Controlled Affiliates Hooker Furniture Corp.   $ $ $  Total Affiliated Securities (0.47% of Net Assets) $ $ $  a Reflects a 1:1 mandatory exchange of 1,200,000 shares completed in connection with a corporate restructuring. b As of October 31, 2012, no longer an affiliate. 10. S PECIAL S ERVICING A GREEMENT The Franklin MicroCap Value Fund, which is an eligible underlying investment of one or more of the Franklin Templeton Fund Allocator Series Funds (Allocator Funds), participates in a Special Servicing Agreement (SSA) with the Allocator Funds and certain service providers of the fund and the Allocator Funds. Under the SSA, the fund may pay a portion of the Allocator Funds expenses (other than any asset allocation, administrative and distribution fees), to the extent such payments are less than the amount of the benefits realized or expected to be realized by the fund (e.g., due to Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 10. S PECIAL S ERVICING A GREEMENT (continued) reduced costs associated with servicing accounts) from the investment in the fund by the Allocator Funds. The Allocator Funds are either managed by Franklin Advisers, Inc. or administered by FT Services, affiliates of Advisory Services. For the year ended October 31, 2012, the fund was held by one or more of the Allocator Funds and the amount of expenses borne by the fund is noted in the Statements of Operations. At October 31, 2012, 25.69% of the funds outstanding shares were held by one or more of the Allocator Funds. 11. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 18, 2013. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended October 31, 2012, the Funds did not use the Global Credit Facility. 12. R EDEMPTION I N -K IND During the year ended October 31, 2012, the Franklin Balance Sheet Investment Fund realized $159,737,506 of net gains resulting from redemption in-kind in which a shareholder redeemed fund shares for securities held by the Fund rather than for cash. Because such gains are not taxable to the Fund, and are not netted with capital gains that are distributed to remaining shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. 132 | Annual Report Franklin Value Investors Trust Notes to Financial Statements (continued) 13. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in deter- mining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of October 31, 2012, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin All Cap Value Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n tsa $ $  $  $ Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities $ $  $  $ Franklin Balance Sheet Investment Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts: Utilities $ $ $  $ All Other Eq u ity I n vestme n ts a   Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities $ $ $  $ Annual Report | Franklin Value Investors Trust Notes to Financial Statements (continued) 14. N EW A CCOUNTING P RONOUNCEMENTS In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. The amendments in the ASU enhance disclosures about offsetting of financial assets and liabilities to enable investors to understand the effect of these arrangements on a funds financial position. The ASU is effective for interim and annual reporting periods beginning on or after January 1, 2013. The Funds believe the adoption of this ASU will not have a material impact on the financial statements. 15. S UBSEQUENT E VENTS The Funds evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio ADR - America n Depositary Receipt Annual Report | Franklin Value Investors Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Value Investors Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin All Cap Value Fund, Franklin Balance Sheet Investment Fund, Franklin Large Cap Value Fund, Franklin MicroCap Value Fund, Franklin MidCap Value Fund and Franklin Small Cap Value Fund (separate portfolios of Franklin Value Investors Trust, hereafter referred to as the Funds) at October 31, 2012, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2012 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California December 17, 2012 136 | Annual Report Franklin Value Investors Trust Tax Information (unaudited) Under Section 852(b)(3)(C) of the Internal Revenue Code (Code), the Funds hereby report the maximum amount allowable but no less than the following amounts as long term capital gain dividends for the fiscal year ended October 31, 2012: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund $ $ $ $ $ $ Under Section 871(k)(2)(C) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as short term capital gain dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended October 31, 2012: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund $ $ $ $ $ $ Under Section 854(b)(1)(A) of the Code, the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended October 31, 2012: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund % Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended October 31, 2012: Franklin Franklin Franklin Franklin Franklin Franklin All Cap Balance Sheet Large Cap MicroCap MidCap Small Cap Value Fund Investment Fund Value Fund Value Fund Value Fund Value Fund $ Distributions, including qualified dividend income, paid during calendar year 2012 will be reported to shareholders on Form 1099-DIV by mid-February 2013. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. Annual Report | Franklin Value Investors Trust Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 142 | Annual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrants internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
